Exhibit 10.39

SEPARATION AGREEMENT BETWEEN

DIVERSEY, INC. AND JAMES LARSON

 

Date:   October 18, 2010    From:   Edward F. Lonergan    PERSONAL &
CONFIDENTIAL To:   James Larson   

The following sets forth the mutual agreement (“Agreement”) between you and
Diversey, Inc. (the “Company”), formerly known as JohnsonDiversey, Inc.,
regarding your separation from the Company:

1. Resignation. You hereby submit and the Company hereby accepts your
irrevocable written resignation as an officer and employee of the Company, its
subsidiaries and affiliates effective October 18, 2010 (such date of resignation
being herein referred to as the “Termination Date”). Your resignation effective
on the Termination Date constitutes a “separation from service” (as such phrase
is defined under Internal Revenue Code Section 409A and the regulation
promulgated thereunder).

2. Severance Pay and Benefits. Subject to the terms of this Agreement, the
Company will pay or provide to you following your Termination Date:

a. Salary Continuation. The Company will pay you an amount equal to two times
the sum of your current annual rate of Base Salary ($318,270) and your Annual
Incentive Plan (“AIP”) bonus opportunity at your 2010 target rate ($159,135) as
salary continuation which will be paid over 24 months following the Termination
Date. Payments of this salary continuation amount of $954,810 will be paid in
equal installments at the times and in the manner consistent with Company
payroll practices for executive employees, and each installment payment shall be
considered a separate payment and not one of a series of payments for purposes
of Section 409A of the Internal Revenue Code. Payments will have all federal,
state and local withholding taxes deducted, as applicable.

b. Health Benefits. The medical, dental and vision coverage you elected under
the Diversey Choice Benefits Program will cease on your Termination Date. At
your option, you may continue your coverage for yourself and your eligible
dependents on your Termination Date for a period of 24 months, inclusive of 18
months of COBRA. Please contact the DI Service Center at (866) 391-0760 for more
detailed information. If you elect any such continued coverage, the Company will
subsidize the medical, vision and dental rates for the 24 months of continuation
coverage following your Termination Date so that for the same coverage you will
pay the same amount of contribution as if you were an active employee; provided,
however, that with respect to any such medical, dental and vision benefits
provided under a self-insured medical reimbursement plan (within the meaning of
Section 105(h) of the Internal Revenue Code), (a “Self-Insured Medical Plan”),
for which you have elected coverage, the reimbursement of an eligible medical
expense must be made on or before the last day of the calendar year following
the calendar year in which the expense was incurred, (B) you must pay to the
Company



--------------------------------------------------------------------------------

the cost, on an after-tax basis, for the premium payments (both the employee and
employer portion) required for such continued coverage under any Self-Insured
Medical Plan, and (C) the Company will pay to you or your eligible dependents on
the first day of each month during such period of continuation coverage, an
additional severance payment in an amount such that the net amount of such
severance pay, after all applicable tax withholding, equals the difference
between the full COBRA premium and the premium charged to active employees,
which amount shall be applied towards your foregoing payment obligation of the
premium for coverage during such month.

c. Choice Benefits. As with the health benefits, the coverage you elected will
cease on your Termination Date.

d. 2010 AIP. You will receive, on a prorated basis, a 2010 AIP bonus payment
based on the target bonus rate for 2010 of $159,135, with your prorated
entitlement to be determined by multiplying such amount by a fraction, the
numerator of which is the number of days in 2010 through your Termination Date
and the denominator of which is 365. This payment will be made after the end of
2010 at the time the Company pays 2010 awards under the AIP but in no event will
payment be made later than March 15, 2011 and will be subject to all federal,
state and local withholding taxes, as applicable.

e. Purchased Shares. The 50,000 shares of Diversey Holdings, Inc. common stock
(“Common Stock”) that you have purchased under your Employee Stock Subscription
Agreement (Purchased Shares) dated as of February 18, 2010 will be repurchased
pursuant the provisions of such agreement following your Termination Date.

f. Matched Options. You will become vested on your Termination Date in 20.8% of
the options for 150,000 shares of Common Stock granted to you pursuant to your
Employee Stock Option Agreement (Matching (non-DSU) and/or Standalone Options)
dated as of February 18, 2010 and will be paid in cash within 60 days after your
Termination Date an amount equal to the excess of the Fair Market Value (within
the meaning of the Diversey Holdings, Inc. Stock Incentive Plan) (“Fair Market
Value”) of such vested option shares on your Termination Date over the aggregate
option price thereof. Any remaining options under such agreement shall be
forfeited on your Termination Date, and you shall be entitled to no further
benefits under such agreement. You will forfeit on your Termination Date all
options granted to you pursuant to your Employee Stock Option Agreement
(2008-2010 DSUs) dated as of January 11, 2010, and Employee Stock Option
Agreement (2009-2011 DSUs) dated as of January 11, 2010.

g. 2008-10 DSUs. You will receive a cash payment for the 2008-10 performance
cycle under your Deferred Share Unit Agreement dated January 11, 2010 equal to
the sum of (i) 100% of your earned 2008-2010 Deferred Share Units (“2008-2010
DSUs”) for the 2008-2009 period based on actual performance and (ii) 83.33% of
your unearned DSUs for the 2010 period at target, then multiplied by the Fair
Market Value of a share of Common Stock on your Termination Date. Payment of the
amount so determined will be paid after the end of the 2008-10 performance cycle
at the time DSUs of other participants are settled for such cycle. Such payment
will be subject to all

 

2



--------------------------------------------------------------------------------

federal, state, and local withholding taxes, as applicable. You shall be
entitled to no further benefits with respect to your DSUs under your Deferred
Share Unit Agreement for the 2008-10 performance cycle.

h. 2009-11 DSUs. You will receive a cash payment for the 2009-11 performance
cycle under your Deferred Share Unit Agreement dated January 11, 2010 equal to
the sum of (i) 100% of your earned 2009-2011 Deferred Share Units (“2009-2011
DSUs”) for the 2009 period based on actual performance but contingent upon
attainment of the applicable three-year EBITDA performance objective set out in
such agreement and (ii) 41.66% of the unearned DSUs for the 2010-2011 period
based on actual performance results for the 2010-2011 period but not to exceed
target but again contingent upon attainment of the applicable three-year EBITDA
performance objective set out in such agreement, then multiplied by the Fair
Market Value of a share of Common Stock on your Termination Date. Payment of the
amount so determined will be paid after the end of the 2009-11 performance cycle
at the time DSUs for other participants are settled for such cycle. Such payment
will be subject to all federal, state, and local withholding taxes, as
applicable. You shall be entitled to no further benefits with respect to your
DSUs under your Deferred Share Unit Agreement for the 2009-11 performance cycle.

i. Diversey Retirement Plan/Non-qualified Retirement Plan. Your vested benefits
under these plans at your Termination Date will be available to you pursuant to
their terms. You will receive more detailed information after your Termination
Date.

j. 401(k) Plan. You will continue to participate in the 401(k) Plan based on
your Base Salary up to your Termination Date. Your Plan account will be based on
the date of distribution of your account to you. To access your 401(k) account,
please call Fidelity at (800) 890-4015.

k. Flexible Spending Account. You will be entitled to a lump sum cash payment of
$10,000 to be paid within 60 days following your Termination Date, which amount
is equal to the amount of your annual Flexible Benefit Account perquisite in
effect at your Termination Date.

l. Outplacement Assistance. You will receive a senior executive level
outplacement program by an outplacement firm selected by you and paid for by the
Company up to $30,000, provided that such payment shall be completed not later
than March 15, 2011.

m. All Other Benefits/Relocation. All other benefits not specifically mentioned
above cease as of your Termination Date, and you will not be entitled to any
awards under our annual or long-term bonus or incentive plans (including AIP and
the Stock Incentive Plan awards) for 2010 or later years except as specifically
provided above. You will be paid for accrued but unused vacation days in
accordance with Company policy and the requirements of Wisconsin law. You will
be entitled to be relocated back to the State from which you were originally
relocated by the Company (Illinois) according to the terms of the Company’s
current relocation policy (R1);

 

3



--------------------------------------------------------------------------------

provided, however, notwithstanding the terms of the R1 policy (including any
addendums or amendments), the Company will not be required to purchase your
residence under any circumstances, and, provided further, the Company shall not
be required to pay (whether directly to you or a third party) an aggregate
amount in connection with any relocation in excess of $100,000.

n. Release. Payment of the payments and benefits described in Section 2 (other
than in the first sentence of Section 2.i and in Section 2.j) are conditioned
upon your executing and delivering to the Company within 21 days after the
Termination Date and not revoking a Release of Claims Agreement in the form
attached as Exhibit “A”. If you do not execute the Release of Claims Agreement
and deliver it to the Company within such period or if you execute and deliver
the Release of Claims Agreement to the Company but revoke it before it becomes
effective as provided therein, you will not be entitled to the payments
referenced above in this Section 2.n and the aforementioned provisions of this
Section 2 of the Agreement providing for such payments will be null and void and
without effect.

3. Corporate Credit Card. You agree to file all expense reports on your Company
issued credit card on or before your Termination Date. If any amount remains
outstanding, you agree that the Company will withhold said amount from any
monies due you under this Agreement that are not subject to Section 409A of the
Internal Revenue Code or will otherwise promptly reimburse the Company on
request.

4. Return of Company Property. Not later than your Termination Date, you shall
return all Company-owned property in your possession, including but not limited
to all keys to buildings or property, credit cards, files, equipment, software
and computers, documents and papers (including but not limited to reports,
Rolodexes, sales data, product lists, business plans, financial information,
corporate governance materials, notebook entries, and files), telephone cards,
cellular telephone(s), and all other Company property in accordance with Company
guidelines and the Non-Compete (as defined below in Section 5).

5. Non-Compete. As a material term of this Agreement, you agree to comply in all
respects with the terms of the Non-Competition Agreement with the Company,
(ii) the Trade Secret, Invention, and Copyright Agreement with the Company,
(iii) the Confidentiality Agreement with the Company and (iv) the Company’s Code
of Ethics and Business Conduct (collectively, the “Non-Compete”), in each case
that you signed and is dated May 1, 2007. You acknowledge and agree that the
Non-Compete remains in full force and effect notwithstanding the termination of
your employment with the Company. The terms of the Non-Compete are hereby
incorporated by reference. You reaffirm the terms of the Non-Compete and agree
that (a) by executing this Agreement you are agreeing to all of the terms of the
Non-Compete as if you signed those documents anew, and (b) the payments you are
receiving and/or are to receive under this Agreement is consideration for the
obligations you have under the Non-Compete.

6. Confidentiality. The Parties agree that neither party, nor anyone acting in
or on his/its behalf shall initiate or cause to be initiated any publicity or
any oral or written communication whatsoever concerning the terms of this
Agreement and, with the exceptions stated herein below, shall forever hold
confidential and not make public to anyone, in particular,

 

4



--------------------------------------------------------------------------------

current and past employees of the Company, whether by oral or written
communications or otherwise, said terms, except only: (a) as may be required by
the Company to comply with securities laws and regulations; (b) to the extent as
may be necessary to accomplish legal review, financial planning, tax planning
and the filing of income tax returns; (c) to the extent as may be necessary to
enforce the terms of this Agreement; (d) to the extent as may be compelled by
court order; or (e) to spouses or immediate family members.

7. Non-Disparagement. You agree that you will not make any disparaging or
derogatory remarks or statements about the Company, or the Company’s current and
former officers, directors, shareholders, principals, attorneys, agents or
employees, or your prior employment with the Company. The Company agrees that it
will not make any disparaging or derogatory remarks or statements about you or
your prior employment with the Company. Remarks or statements made by any
officer, director, shareholder, principal or employee of the Company to any
other officer, director, shareholder, principal, or employee of the Company
shall not be covered by this Section 7. In the event a prospective employer
contacts the Company by any means to verify your employment, the only
information that the Company, and its agents or employees will provide will be
your hire date, date of resignation and last position held.

8. Breach of Agreement. The Company shall have the right to terminate any and
all payments to be made to you under this Agreement in the event of your
material breach of any of your obligations under Sections 6 and 7 of this
Agreement or under the Non-Compete. In the event the Company believes you have
breached any other provision of this Agreement, prior to terminating any
payments, the Company will provide written notice to you of the alleged breach
and will provide you with forty-five (45) days to cure any such breach (if
capable of cure).

9. Miscellaneous.

a. In the event that the Company is involved in any investigation, litigation,
arbitration or administrative proceeding subsequent to the Termination Date, you
agree that, upon written request, and at a mutually-convenient date, to provide
reasonable cooperation (in a manner which enables you to provide the cooperation
(if practicable) outside of the normal work hours associated with your
then-current employment or other business responsibilities) to the Company and
its attorneys in the prosecution or defense of any investigation, litigation,
arbitration or administrative proceeding, including participation in interviews
with the Company’s attorneys, appearing for depositions, testifying in
administrative, judicial or arbitration proceedings, or any other reasonable
participation necessary for the prosecution or defense of any such
investigation, litigation, arbitration or administrative proceeding. The Company
agrees to reimburse you for your reasonable expenses in participating in the
prosecution or defense of any investigation, litigation, arbitration or
administrative proceeding as well as to reimburse you for any lost income
resulting from compliance with the obligations of this paragraph, provided that
you submit acceptable documentation of all such expenses and lost income.

b. This Agreement is made in the State of Wisconsin, and shall in all respects
be interpreted, enforced and governed under the laws of the State of Wisconsin
(exclusive of any rules pertaining to choice of law), or by Federal law where
applicable.

 

5



--------------------------------------------------------------------------------

c. The provisions of this Agreement may not be modified by any subsequent
agreement unless the modifying agreement is: (i) in writing; (ii) specifically
references this Agreement; (iii) is signed by you; and (iv) is signed and
approved by an authorized officer of the Company.

d. This Agreement constitutes the entire agreement between the Parties with
respect to the subject matter hereof; the Parties have executed this Agreement
based upon the terms set forth herein; the Parties have not relied on any prior
agreement or representation, whether oral or written, which is not set forth in
this Agreement; no prior agreement, whether oral or written, shall have any
effect on the terms and provisions of this Agreement; and all prior agreements,
whether oral or written, are expressly superseded and/or revoked by this
Agreement, including, without limitation, your Employment Agreement dated
July 1, 2008, as amended on December 31, 2008, unless otherwise provided herein.

e. Each provision of this Agreement shall be enforceable independently of every
other provision. Furthermore, in the event that any provision is deemed to be
unenforceable for any reason, the remaining provisions shall remain effective,
binding and enforceable. The Parties further acknowledge and agree that the
failure of any party to enforce any provision of this Agreement shall not
constitute a waiver of that provision, or of any other provision of this
Agreement.

f. You agree and understand that this Agreement sets forth and contains all of
the obligations the Company has to you and that you are not entitled to any
other compensation of any kind or description.

g. We advise you to consult an attorney prior to signing this Agreement,
especially in relation to the Release of Claims Agreement stated above. However,
each party will bear their own attorney’s fees and costs in connection with
drafting and negotiation of this Agreement.

h. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

i. The Company or its affiliates may withhold from any amounts payable under
this Agreement all federal, state and local taxes as is required to withhold
pursuant to any law or government regulation or ruling.

j. For all purposes of this Agreement, all communications, including without
limitation notices, consents, requests or approvals, required or permitted to be
given hereunder will be in writing and will be deemed to have been duly given
when hand delivered or dispatched by electronic facsimile transmission (with
receipt thereof confirmed), or five business days after having been mailed by
United States registered or certified mail, return receipt requested, postage
prepaid, or three business days after having been sent by a nationally
recognized overnight courier service such as Federal Express, UPS, or Purolator,
addressed to the address set forth below for such party or to such other address
as any party may have furnished to the other in writing in accordance herewith:

(i) If to The Company: Diversey, Inc., 8310 16th Street, P.O. Box 902,
Sturtevant, Wisconsin 53177-0902, attention Chief Executive Officer.

 

6



--------------------------------------------------------------------------------

(ii) If to Executive: James Larson at his residence as identified in the
Company’s records at the Effective Date.

k. To the extent applicable, it is intended that the compensation arrangements
under this Agreement be in full compliance with or exempt from the provisions of
Section 409A of the Internal Revenue Code. This Agreement shall be interpreted
and administered in a manner consistent with this intent. Each party is
responsible for reviewing this Agreement for compliance with Section 409A.

l. The provisions of this Agreement are not intended, and should not be
construed to be legal, business or tax advice. The Company, you and any other
party having any interest herein are hereby informed that the U.S. federal tax
advice contained in this document (if any) is not intended or written to be
used, and cannot be used, for the purpose of (i) avoiding penalties under the
Internal Revenue Code or (ii) promoting, marketing or recommending to any party
any transaction or matter addressed herein.

10. Resignation From Positions. Effective as of the Termination Date, you hereby
resign from all your positions with the Company, its subsidiaries and its
affiliates, including as an employee, officer, director, or member of any
committee or board thereof, which you hold or in which you serve immediately
prior to the Termination Date. From and after the Termination Date, you shall no
longer be an employee, officer or director of the Company or any of its
subsidiaries or affiliates.

 

7



--------------------------------------------------------------------------------

If you are in agreement with all of the terms stated in this Agreement, please
sign both copies where provided below and return one copy to me.

 

Diversey, Inc. By:  

 

Accepted and agreed to this      day of

            , 2010

                                        

 

8



--------------------------------------------------------------------------------

Exhibit A

Form of Release

[See attached]

 

1



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS AGREEMENT

This Release of Claims Agreement (“Agreement”) is made by and between Diversey,
Inc. (the “Company”) and James Larson (“Executive”).

WHEREAS, Executive was employed by the Company;

WHEREAS, the Company and Executive have entered into an Agreement dated
October 18, 2010 (the “Severance Agreement”).

NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive (collectively referred to as the “Parties”) hereby agree as
follows:

1. Termination. Executive’s employment with the Company terminated on
October 18, 2010.

2. Consideration. Subject to and in consideration of Executive’s release of
claims as provided herein, the Company agrees to pay Executive certain benefits
as set forth in the Severance Agreement.

3. Payment of Salary. Executive acknowledges and represents that the Company and
its affiliates has paid all salary, wages, bonuses, accrued vacation,
commissions and any and all other benefits due to Executive, other than such
payments and benefits remaining to be paid under the terms of the Severance
Agreement between Executive and the Company.

4. Release. In consideration of the Company’s payment of the severance payments
provided in the Severance Agreement, Executive agrees, on behalf of himself, his
spouse or any former spouse, dependents, heirs, attorneys, successors and
assigns, to release, hold harmless and forever discharge DIVERSEY, INC., as well
as its parent companies, subsidiaries, affiliates, successors, predecessors,
employees, agents, directors and officers, past and present, stockholders and
estates in their individual and business capacities, jointly and severally,
(collectively referenced herein as “the Released Parties”), from any and all
claims, damages, fees, costs or other equitable, legal, statutory or common law
relief for any causes of action, obligations, contracts, torts, claims, costs,
penalties, fines, liabilities, attorneys’ fees, demands or suits, of whatever
kind or character, known or unknown, fixed or contingent, liquidated or
unliquidated, whether asserted or unasserted, arising out of or related to
Executive’s prior employment with the Company, his termination from employment
with the Company, any employment agreements, policies or practices governing
terms of Executive’s employment, and any acts or omissions by the Company or any
of the Company’s current and former officers, directors, shareholders,
principals, attorneys, agents, employees, affiliates, parent companies,
subsidiaries, successors and assigns, at any time up through the Effective Date
of this Agreement. This Agreement shall specifically apply to, but shall not be
limited to, claims for violation of civil rights, including violations of Title
VII of the Civil Rights Act of 1964, the Equal Pay Act, the Americans With
Disabilities Act, the Age Discrimination in Employment Act or any other state or
federal statute (or constitution),

 

1



--------------------------------------------------------------------------------

including but not limited to any claim based upon race, sex, national origin,
ancestry, religion, age, mental or physical disability, marital status, sexual
orientation or denial of Family and Medical Leave; claims arising under the
Employee Retirement Income Security Act (“ERISA”), or pertaining to
ERISA-regulated benefits; claims arising under the Fair Labor Standards Act,
including any claims for wages, vacation pay, severance pay, bonus compensation,
commissions, deferred compensation, other remuneration of any kind or character;
claims for violations of any federal, state or local laws governing employment
or labor relations; claims for any obligations, agreements, express or implied
contracts; claims for defamation, invasion of privacy, assault and battery,
intentional or negligent infliction of emotional distress, negligence, gross
negligence, estoppel, conspiracy or misrepresentation; express or implied duties
of good faith and fair dealing; wrongful discharge, violations of public policy;
and/or torts for any and all alleged acts, omissions or events up through the
Effective Date of this Agreement. Notwithstanding the foregoing provisions of
this Section 4, the release provided in this Agreement shall not cover
Executive’s right to indemnification under the by-laws of the Company, or any
right of Executive to enforce the terms of the Severance Agreement, including
any claims concerning or relating to Executive’s receipt of vested benefits
under the terms of the Company’s benefit plans as provided for under the
Severance Agreement.

5. Older Worker Benefit Protection Act. This Agreement is intended to comply
with the terms of the Older Workers’ Benefit Protection Act. Accordingly,
Executive acknowledges that he has been advised of the following rights:

a. Executive understands that state and federal laws, including the AGE
DISCRIMINATION IN EMPLOYMENT ACT, prohibit employment discrimination based upon
age, sex, marital status, race, color, national origin, ethnicity, religion,
sexual orientation, veteran’s status and disability. He further acknowledges and
agrees that, by signing this Agreement, he agrees to waive any and all such
claims, and release the Company as well as the other Released Parties from any
and all such claims.

b. Executive acknowledges that he has been advised in writing to consult with an
attorney and has been provided with a reasonable opportunity to consult with an
attorney prior to signing this Agreement, which contains a general release and
waiver of claims.

c. Executive acknowledges that the consideration required to be paid pursuant to
the terms of the Severance Agreement includes certain payments to which he
otherwise would not be entitled, and that he is being paid these additional
payments in consideration for signing this Agreement.

d. Executive acknowledges that he has been provided with a minimum of TWENTY-ONE
(21) DAYS after receiving this Agreement to consider whether to sign this
Agreement.

e. Executive has been informed that, in the event that he signs this Agreement,
he has another SEVEN (7) DAYS to revoke it. To revoke, Executive agrees to
deliver a written notice of revocation to Edward F. Lonergan, President and
Chief

 

2



--------------------------------------------------------------------------------

Executive Officer, (with a cc to Scott D. Russell, Senior Vice President,
General Counsel), Diversey, Inc., 8310 16th Street, P.O. Box 902, Sturtevant, WI
53177-0902, prior to 5 PM on the seventh day after signing. THIS AGREEMENT DOES
NOT BECOME EFFECTIVE UNTIL EXPIRATION OF THIS SEVEN DAY PERIOD.

f. The consideration required to be paid under the Severance Agreement will not
be paid until the aforesaid rescission period has expired without Executive
exercising his right of rescission and all terms of this Agreement are
fulfilled.

6. No Pending or Future Lawsuits. Executive represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any other person or entity referred to herein.
Executive also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company or any
other person or entity referred to herein with regard to matters released
hereunder.

7. Costs. The Parties shall each bear their own costs, expert fees, attorneys’
fees and other fees incurred in connection with this Agreement.

8. Authority. Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.

9. No Representations. Executive represents that he has had the opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Neither party has relied upon any
representations or statements made by the other party hereto which are not
specifically set forth in this Agreement.

10. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

11. Entire Agreement. This Agreement and the Severance Agreement and the
agreements and plans incorporated therein represent the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company, and supersede and replace all prior agreements and
understandings concerning Executive’s compensation and relationship with the
Company and its affiliates, including, without limitation, the Employment
Agreement between the Parties dated July 1, 2008, as amended by an amendment
dated December 30, 2008. This Agreement may only be amended in writing signed by
Executive and an executive officer of the Company.

12. Governing Law. This Agreement shall be governed by the internal substantive
laws, but not the choice of law rules, of the State of Wisconsin.

13. Effective Date. The Effective Date of this Agreement shall be (7) calendar
days after the date that Executive signs the Agreement. The date that
representatives of the Company sign this Agreement shall not affect the
Effective Date for any purpose under this Agreement.

 

3



--------------------------------------------------------------------------------

14. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

15. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:

a. They have read this Agreement;

b. They have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

They understand the terms and consequences of this Agreement and of the releases
it contains;

They are fully aware of the legal and binding effect of the Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the      day of
                    , 2010.

 

By:  

/s/ James Larson

  James Larson DIVERSEY, INC. By:  

/s/ Scott D. Russell

      Scott D. Russell Title:   Senior Vice President, General Counsel

 

4



--------------------------------------------------------------------------------

Exhibit B

Confidentiality Agreement

Non-Competition Agreement

Trade Secret, Invention, and Copyright Agreement

Code of Ethics and Business Conduct

[See Attached]

 

1